Mr. Justice Todd, Jr.,
dissenting.
I dissent. The attendant circumstances in the present case convince me more strongly that the case of Vélez v. San Miguel, 68 P.R.R. 534, was wrongly decided. In the latter, rentals were accepted for only two months. In the present case they were accepted during ten months — four more than the six months required by § 12-A(6) of the Reasonable Rents Act. Nevertheless, it is maintained by the majority that there was no extension of the lease contract. Based on this reasoning whenever a plaintiff continues to receive rent for a year or two, after, the expiration of the six months, and-gives reasons which are considered “clearly justifiable” for the delay, whether or not they are legal reasons, as long as the plaintiff believes that he is fulfilling Ibis duty, I presume that it will likewise be decided that there [was no extension of the lease. I cannot accept conclusions [that disagree with proved facts and I insist on my dissent in Vélez v. San Miguel, supra. I cannot yet understand how a person who pays rent or compensation for the use of a property can at the same time be considered an unlawful occupant I{detentador) of the house.